UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF` MISSISSIPPI
GREENVILLE DIVISION

MONTRELL GREENE PLAINTIFFS
vv. Civil No. 4:16-cv-00093-GHD-JMV

GREENWOOD PUBLIC SCHOOL
DISTRICT, et al. DEFENDANTS

 

MEMORANDUM OPINION

 

Randy Clark, Deirdre Mayes, and Samantha Milton, three members of the Greenwood
Public School District Board of Trustees, voted successtiilly to terminate Montrell Greene
from his job as superintendent of the GPSD. They did not provide him with a hearing before
doing so. Greene sued the GPSD, Clark, Mayes, and Milton for depriving him of a vested
property interest in his employment contract without due process.

The Court today takes up numerous motions filed by the parties: Greene’s motion for
partial summary judgment [89], all defendants’ motion for summary judgment [91], Clark,
Mayes, and Milton’s motion for summary judgment [93], Greene’s cross motion for partial
summary judgment on the validity of extensions in his employment contract [100], and the
defendants’ motion to strike [105] Greene’s cross motion. Despite the number of motions,
the questions they present are simple. The Court must determine if there are genuine issues

of material about:

1. Whether Greene had a vested property interest in an employment contract and its ex-
tensions at the time the GPSD terminated him;

2. Whether an official policy of the GPSD Was the moving force behind Greene’s termi-
nation without a hearing; and

3. Whether Clark, Mayes, and Milton are entitled to qualified immunity because they rea-
sonably relied on Mississippi law to terminate Greene without first giving him a hear-
ing.

For the reasons set forth below, the Court finds it clear that Greene possessed a vested
interest in his employment agreement, that the GPSD’s official acts caused Greene’s con-
stitutional injury; and that Clark, Mayes, and Milton are not entitled to qualified immunity.
The Court therefore grants summary judgment on the issue of liability in favor of Greene,

and denies the Defendants’ motions for summary judgment and to strike.

Background
l. Factual Background

On April 10, 2013, the GPSD and Greene entered into an employment agreement for
Greene to be the Superintendent of Schools. See Contract, [l-l] at 6.l The contract initially
ran for a term of three years, terminating on June 30, 2016. Ia'. The contract provided that
the term would extend automatically for one year if Greene received satisfactory perfor-
mance evaluations Id.

On February 6, 2014, the GPSD Board of Trustees voted to extend Greene’s contract
for one year. February 6, 2014, Minutes [91-1] at 1. Green and the GPSD formally executed
an amendment extending the contract term to June 30, 2016, on October 17, 2014. Amend-
ment to Contract [91-2]. On January 27, 2015, the GPSD again voted to extend Greene’s
contract by a year, and formally executed that amendment on January 29, 2015. January
27, 2015, Minutes [92-3] at 3; Amendment to Contract [92-4].

The GPSD Board of Trustees experienced a change in membership between January
2015 and January 2016. On January 4, 2016 the board was composed of Clark, Mayes, and
Milton, and non-party George Ellis. Clark, Mayes, and Milton called for a special session

of the Board of Trustees that day. The notice of the special session did not specifically state

 

' The Court directs Greene’s counsel to L.U.Civ. R. 7(b)(2) which requires that counsel file all
exhibits to pleading as separate attachments Greene’s counsel filed eight separate exhibits to his
motion for summaryjudgment as one attachment The Court likewise directs all counsel to the part
of the rule that provides that “All supporting exhibits must be denominated in the court’s electronic
filing system by both an exhibit letter or number and a meaningill description.” Several pleadings
filed by both sides do not to comply with this rule.

that the Board was considering Greene’s termination but only that the Board would discuss
“Personnel Matters.” Notice [89-1] at 5. Although Greene was present at the meeting, there
is no evidence to suggest he Was aware his termination was being considered. The parties
have not provided the minutes from the session to the Court.

The Board went into a private executive session, at which Greene was not present, and
immediately began discussing him. George Ellis Depo. [89-3] at 39. Ellis and the school
board attorney recommended bringing Greene into the executive session, but the other
members declined. Id at 46; Randy Clark Depo. [89-2] at 61-62. Clark, Mayes, and Milton
voted to terminate Greene. The Board exited the executive session and informed Greene
that he had been terminated, effective immediately. Greene asked whether he could address
the board, and Mayes told him he could not. Ellis Depo. at 47. Greene did not appeal the

Board’s decision to chancery court.

II. ProceduralBackground

Greene brought this suit against the GPSD and the Board members Who voted to ter-
minate him alleging, among other things, that the Board terminated him without providing
him a pre-termination hearing in violation of his 14th Amendment due process rights.

The defendants moved to dismiss for failure to state a claim, arguing in part, that be-
cause Greene failed to take an appeal to chancery court for the Board’s action under Miss.
Code Ann. § 37-9-113, he had not made a claim that defendants violated his due process
rights. This court agreed and granted defendants’ motion on February 8, 2017. Greene
appealed.

The Fifth Circuit reversed. Greene v. Greenwood Pub. Sch. Dist., 890 F.3d 240, (Sth
Cir. 2018). The court held that under the facts of the complaint, Greene’s failure to appeal
was irrelevant to his pre-termination claim. Id. at 243 (“The Fourteenth Amendment enti-
tled him to a hearing before he was terminated.”) Because Greene alleged that he possessed

a vested contract interest and that the defendants did not give him a hearing before

terminating him, he had stated a valid procedural due process claim. The Fifth Circuit re-

manded to this Court for further proceedings

Summary Judgment Standard

Summary judgment “should be rendered if the pleadings, the discovery and disclosure
materials on file, and any affidavits show that there is no genuine dispute as to any material
fact and that the movant is entitled to judgment as a matter of law.” Celotex Corp. v.
Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986) (quoting Fed. R. Civ.
P. 56(a)). The rule “mandates the entry of summary judgment, after adequate time for dis-
covery and upon motion, against a party who fails to make a sufficient showing to establish
the existence of an element essential to that party’s case, and on which that party will bear
the burden of proof at trial.” Ia'. at 322, 106 S. Ct. 2548.

The party moving for summary judgment bears the initial responsibility of informing
the Court of the basis for its motion and identifying those portions of the record it believes
demonstrate the absence of a genuine dispute of material fact. See id. “An issue of fact is
material only if ‘its resolution could affect the outcome of the action’.” Manm'ng v. Chev-
ron Chem. Co., LLC, 332 F.3d 874, 877 (5th Cir. 2003) (quoting Wyatt v. Hum‘ Plywooa'
Co., 297 F.3d 405, 408 (5th Cir. 2002)).

The burden then shifts to the nonmovant to “go beyond the pleadings and by . . . affi-
davits, or by the depositions, answers to interrogatories, and admissions on file, designate
specific facts showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324, 106
S. Ct. 2548 (intemal quotation marks omitted.); Littlefl`ela' v. Forney Indep. Sch Dist., 268
F.3d 275, 282 (5th Cir. 2001); Willis v. Roche Biomea'ical Labs., lnc., 61 F.3d 313, 315
(5th Cir. 1995). The Court “resolve[s] factual controversies in favor of the nonmoving
party, but only where there is an actual controversy, that is, when both parties have sub-
mitted evidence of contradictory facts.” Antoine v. Fz`rst Student, Inc., 713 F.3d 824, 830

(5th Cir. 2013) (quoting Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir.

2005)). “[T]he nonmoving party ‘carmot defeat summary judgment with conclusory alle-
gations, unsubstantiated assertions, or only a scintilla of evidence.”’ Hathaway v. Bazany,
507 F.3d 312, 319 (5th Cir. 2007) (quoting Turner v. Baylor Rz'chardson Medical Center,
476 F.3d 337, 343 (5th Cir. 2007)).
Analysis

I. The Cross-Motion for Summary Judgment and Motion to Strike

Greene filed his motion for summary judgment on liability. The defendants also filed
a motion for summary judgment, asking the Court to find that Greene had no property
interest in either his contract extensions at the time of his firing. Greene then filed a cross-
motion for summary judgment, asking the Court to find that he did have an interest in his
contract extensions The defendants filed a motion to strike the cross-motion, arguing that
it was improperly made after the dispositive motion’s deadline.

Although Greene titled it as a cross-motion for summary judgment and docketed it as
a motion, in substance the motion is just further argument in favor of his motion for sum-
mary judgment. Moreover, it is repetitive. For the Court to grant Greene’s first motion, it
must find there are no genuine issues of material fact that he had a vested property interest
in his employment contract at the time he was terminated If the extensions are valid, they
are a part of the contract in which he has an interest For that reason, the Court the motion

to strike.

II. The Remaining Motions for Summary Judgment

The Fourteenth Amendment prohibits states from depriving its citizens of life, liberty,
or property without due process of law. U.S. Const. amend XIV. Greene contends that there
is no material factual dispute that he possesses a property interest in his employment con-
tract and amendments and that the defendants terminated that interest without first giving

him a hearing. The defendants argue that Greene undisputedly did not have a property

interest in the extensions to his contract, and that Clarke, Mayes, and Milton are entitled to
qualified immunity.

“The first inquiry in every due process challenge is whether the plaintiff has been de-
prived of a [constitutionally] protected interest in ‘property’ or ‘liberty.”’ American M]$‘s.
Mut. lns. Co. v. Sullivan, 526 U.S. 40, 119 S.Ct. 977, 989, 143 L.Ed.2d 130 (1999). Pro-
tected property interests derive “from an independent source such as state law, a contract,
or other ‘understandings.”’ Stem v. Gomez, 813 F.3d 205, 210 (5th Cir. 2016) (quoting Ev-
ans v. City of Dallas, 861 F.2d 846, 848 (5th Cir. 1988)).

Greene undoubtedly had a property interest in his employment based on the initial
contract whose term ran through June 30, 2016. Frazier v. Garrison I.S.D. , 980 F.2d 1514,
1530 (5th Cir.1993) (“[A] teacher employed under the terms of a fixed term contract as
defined by [state law] has a constitutionally protected property interest in employment until
the term of the contract has expired.”) The question that does remain is what date the con-
tract would have expired but for Greene’s termination Mississippi law requires in most
instances, that contracts with municipalities be recorded in the minutes of the relevant gov-
erning body. The defendants argue that the contract extensions were not recorded in the
minutes with the requisite detail to be enforceable. But it is neither useful nor correct to
frame the question as whether Greene has a property interest arising from those extensions
He has an interest in the contract that was in force at the time he was fired.

And in any case, there is no genuine dispute that the extensions were properly recorded
“[P]ublic boards speak only through their minutes and that their acts are evidenced solely
by entries on their minutes.” KPMG, LLP v. Singing River Health Sys., __ So. 3d _ No.
2017-CA-01047-SCT, 2018 WL 5291088, at *5 (Miss. Oct. 25, 2018). “[W]here a public
board engages in business with another entity, ‘[n]o contract can be implied or presumed,
it must be stated in express terms and recorded on the official minutes and the action of the
board [.]”’ Wellness, lnc. v. Pearl Rz‘ver Cty. Hosp., 178 So. 3d 1287, 1291 (Miss. 2015)
(quoting Burt v. Calhoun, 231 So.2d 496, 499 (Miss. 1970)). While the entire contract need

not be entered into the minutes, “enough of the terms and conditions of the contract [must
be] contained in the minutes for determination of the liabilities and obligations of the con-
tracting parties without the necessity of resorting to other evidence.” Thompson v. Jones
Cty. Cmty. Hosp., 352 So. 2d 795, 797 (Miss. 1977).

In KPMG, the defendant accounting firm engaged to perform audit services for the
plaintiff hospital between the years 2008 and 2012. 2018 WL 5291088, at *1-4. Each year,
KPMG sent engagement letters to the hospital board for approval. Id. Although in each
year, the hospital board voted to engage KPMG to perform audits, in no year did the
minutes reflect a single term of any agreement between the board and KPMG. Ia’. at *7-8.
The Mississippi Supreme Court, therefore, held that the minutes did not reflect enough the
terms of the agreement to be binding upon the board. Id.

Defendants assert that under KPMG, Greene’s contract extensions were not properly
recorded in the minutes to make them enforceable In KPMG, however, each proposal letter
constituted a new agreement Here, instead, are extensions to Greene’s employment con-
tract, and it is undisputed that Greene’s employment contract was recorded within the
minutes Both the February 6, 2014, and January 25, 2015, minutes reflect that the board
agreed to extend the term of Greene’s employment contract by one year. Anyone looking
at the minutes could ascertain the terms of and conditions of Greene’s original agreement,
and that the board agreed to extend its duration by one year twice. Thus, the extensions are
enforceable

Next, the Court considers whether there are genuine issues of fact about whether the
defendants gave Greene constitutionally-adequate due process before firing him. There is
no such dispute. The Fifth Circuit has already said, in this very case, that “at a mini-
mum . . . an employee facing termination must be given ‘notice and an opportunity to re-
spond’ before the termination takes effect.” Greene, 890 F.3d at 242 (emphasis in original)
(quoting Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546, 105 S.Ct. 1487, 84
L.Ed.2d 494 (1985)). There is no evidence showing that Greene had notice that his

termination would be discussed at the board meeting. Further, the evidence establishes that
Greene’s termination was decided upon in a closed-session meeting, in which Greene was
not present. Mayes told Greene directly that he would not have an opportunity to speak to
the Board of Trustees about his termination, and she stated this after the Board’s vote.
Clark stated that he had no need to hear from Greene. The defendants do not dispute that
they voted to fire Greene without hearing from him,

Further, the Court is bound by the law of the case doctrine to hold that Greene’s rights
were violated. “The law-of-the-case doctrine ‘posits that when a court decides upon a rule
of law, that decision should continue to govern the same issue in subsequent stages in the
same case.’ ” Um`tea' States v. Castillo, 179 F.3d 321, 326 (5th Cir.1999), rev'd on other
grounds 530 U.S. 120, 120 S. Ct. 2090, 147 L.Ed.2d 94 (2000) (quoting Arizona v. Cali-
form'a, 460 U.S. 605, 618, 103 S. Ct. 1382, 75 L.Ed.2d 318 (1983)). In the earlier appeal
in this case, the Fifth Circuit held that the facts relating to Greene’s hearing and termination
sufficiently stated a constitutional violation. No evidence has raised a factual dispute as to
those allegations Accordingly, there is no dispute that Clark, Mayes, and Milton deprived
Greene of his vested interest in continued employment in violation of the Due Process
Clause.

Clark, Mayes, and Milton argue that they are entitled to qualified immunity because it
was reasonable to believe that Mississippi law prohibited them from giving Greene a hear-
ing. “The doctrine of qualified immunity protects government officials from civil damages
liability when their actions could reasonably have been believed to be legal.” Morgan v.
Swanson, 659 F.3d 359, 370 (5th Cir. 2011) (en banc). “[A] plaintiff seeking to defeat
qualified immunity must show: ‘(1) that the official violated a statutory or constitutional
right, and (2) that the right was clearly established at the time of the challenged conduct.”’
Id. (quoting Ashcroj? v. al-Kz'dd, 563 U.S. 731, 735, 131 S. Ct. 2074, 2080, 179 L. Ed. 2d
1149 (2011)).

The Court has already determined that the defendants violated Greene’s due process
rights The Court turns to the second question: whether Greene’s right to a pre-termination
hearing was clearly established at the time. “'l`his inquiry turns on the ‘obj ective legal rea-
sonableness of the action, assessed in light of the legal rules that were clearly established
at the time it was taken.’” Pearson v. Callahan, 555 U.S. 223, 244, 129 S. Ct. 808, 822,
172 L. Ed. 2d 565 (2009) (quoting Wilson v. Layne, 526 U,S. 603, 614, 119 S.Ct. 1692,
143 L.Ed.2d 818 (1999)).

Miss. Code Ann. § 37-9-59 states that “[A] school superintendent whose employment
has been terminated under this section shall not have the right to request a hearing before
the school board or a hearing officer.” Clark, Mayes, and Milton contend that until the Fifth
Circuit’s opinion in this case, it appeared that this provision prohibited them from giving
Greene a pre-termination hearing

As the Fifth Circuit already stated, that reading is plainly wrong. See Greene, 890 F.3d
at 244. The statute does not prohibit the board from providing a superintendent with a pre-
termination hearing; it only limits the ability of the superintendent to request as a matter of
right a post-termination hearing

Moreover, Clark, Mayes, and Milton’s argument misrepresents the relevant standards
of the qualified immunity doctrine. It is the contours of the federal right that must be clearly
established Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738, 73 L. Ed. 2d
396 (1982) (“[G]ovemment officials . are shielded from liability for civil damages inso-
far as their conduct does not violate clearly established statutory or constitutional rights of
which a reasonable person would have known.”) (emphasis added). And few rights are so
clearly established as the one at issue here: a public employee with a vested interest in
continued employment is entitled to a pre-termination hearing with an opportunity to re-
spond. Loua'ermill, 470 U.S. at 546, 105 S. Ct. 1487. Government actors cannot obtain
qualified immunity by clinging to an interpretation of state law that obviously violates

clearly established constitutional law. See Greene, 890 F.3d at 244 (“The Fourteenth

Amendment required Defendants to afford Greene a pre-termination hearing; a state law
prohibiting such a hearing would not diminish Greene’s rights under federal law.”); see
also Vitek v. Jones, 445 U.S. 480, 491, 100 S. Ct. 1254, 1263, 63 L. Ed. 2d 552 (1980)
(“These minimum [due process] requirements being a matter of federal law, they are not
diminished by the fact that the State may have specified its own procedures that it may
deem adequate for determining the preconditions to adverse official action.”)

Accordingly, the Court finds there are no genuine issues of material fact that defend-
ants Clark, Mayes, and Milton violated Greene’s procedural due process rights and that
qualified immunity does not apply to their actions The Court, therefore, grants summary
judgment on the issue of liability in favor of Greene against them.

The court turns to the GPSD’s municipal liability. There is no vicarious liability under
§ 1983. Monell v. Dep't ofSoc. Servs. ofCity ofNew York, 436 U.S. 658, 691, 98 S. Ct.
2018, 2036, 56 L. Ed. 2d 611 (1978). To hold a municipal entity liable under § 1983, the
plaintiff must show “a policymaker; an official policy; and a violation of constitutional
rights Whose ‘moving force’ is the policy or custom.” Piotrowski v. Cin of Houston, 237
F.3d 567, 578 (5th Cir. 2001). “[T]he unconstitutional conduct must be directly attributable
to the municipality through some sort of official action or imprimatur.” Id. (citing Snyder
v. Trepagnier, 142 F.3d 791, 796 (5th Cir.l998).

The Board of Trustees is the governing body of the Greenwood Public School District.
Miss. Code Ann. § 37-6-7. The parties’ arguments center on the school board’s promul-
gated dismissal policy, which provides that a superintendent terminated under Miss. Code
Ann. § 37-9-57 shall not have the right to request a hearing. See Policy [98-1] at l.

These arguments miss the mark. A “policy” necessary to impose municipal liability
need not be a literal “policy.” lt may also be a “decision that is officially adopted . . . by
the municipality’s lawmaking officers . . . .” Johnson v. Moore, 958 F.2d 92, 94 (5th Cir.
1992). Here, there is not merely a “policy” promulgated by the Board of Trustees. There is

an actual act the Board of Trustees committed: it terminated Greene before it provided him _

10

a hearing. And plainly this act was the moving force behind the violation of Greene’s due
process rights because the act was the violation The GPSD’s liability is clear. The Court

grants summary judgment on liability in favor of Greene against the GPSD.

Conclusion

For these reasons, the Court finds there are no genuine issues of material fact that (l)
Greene possessed a constitutionally protected property interest in his continued employ-
ment with the GPSD under the terms of his in-force contract; (2) the GPSD, through its
Board of Trustees members, Randy Clark, Deirdre Mayes, and Samantha Milton, deprived
Greene of that property interest without due process; and (3) Clark, Mayes, and Milton are
not entitled to qualified immunity. Therefore, the Court grants Greene’s motion for sum-
mary judgment with respect to liability and denies the defendants’ motions for summary
judgment The case will proceed to trial on damages arising from the deprivation of

Greene’ s pre- -termination hearing rights

so oRr)ERI-;D this the gray Oprnl 2019 /J /£, 9
/l/ dla/uaw

SENIOR U.S. DISTRICT JUDGE

 

ll

